Citation Nr: 1714037	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO. 1305870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot disability, to include bilateral pes planus, left metatarsalgia, bilateral hallux valgus, bilateral hallux rigidus, and bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to March 1981. The Veteran was awarded inter alia the M-16 Expert Marksman Badge.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In March 2016, the Board remanded the Veteran's claim for additional development. His claim has since returned to the Board for further consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records.


FINDING OF FACT

A bilateral foot disability, to include bilateral pes planus, left metatarsalgia, bilateral hallux valgus, bilateral hallux rigidus, and bilateral plantar fasciitis, was not incurred in service and is not otherwise shown to be etiologically related to or the result of the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability, to include bilateral pes planus, left metatarsalgia, bilateral hallux valgus, bilateral hallux rigidus, and bilateral plantar fasciitis, have not been met. See 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.3063.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

An August 2010 VCAA letter fully satisfied the duty to notify provisions. See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio, at 187. The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim. This letter indicated that additional information or evidence was needed to support this claim, and requested that the information or evidence be sent to VA. See Pelegrini II, at 120-121. Additionally, this letter notified the Veteran as to how appropriate disability ratings and effective dates are assigned. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the duty to assist, the Veteran's service treatment record, post-service VA treatment records, and private medical records have been obtained. The Board finds that all records identified by the Veteran as relating to this claim have been requested and obtained. As such, the record contains sufficient evidence to make a decision on this claim, and VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i). The Veteran was provided an additional VA opinion for his foot claim in August 2016 pursuant to the Board's remand. The examiner reviewed the claims file, noted the Veteran's assertions, and examined the issue thoroughly. The Board finds this examination report and opinion to be thorough and complete, and sufficient to decide this claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Pursuant to the Board's March 2016 remand, the Agency of Original Jurisdiction (AOJ) provided a VA opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in August 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's March 2016 remand. Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, a Veteran is presumed to be in sound condition, except for defects, infirmities, or disorders noted at entrance into service. 38 C.F.R. § 3.304(b). Where a disorder is noted on service entrance, a veteran is not presumed sound as to the disorder that was noted and 38 U.S.C.A. § 1153 (West 2014) applies, and service connection for the noted disorder is warranted only if the disorder was aggravated during service. 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153.

Aggravation is not conceded, however, where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2016); Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (providing presumption of aggravation created by section 3.306 applies only if there is an increase during service). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When the evidence is competent, the Board must then determine whether the evidence is credible. "Credible evidence" is that which is plausible or capable of being believed. See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence; that is, does the evidence tend to prove a material fact. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). If the evidence is not credible, the evidence may have limited evidentiary value.

The lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). As a finder of fact, though, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence. In this role, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014). A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See also 38 C.F.R. § 3.102. When an appellant seeks benefits and the evidence is in relative equipoise, the appellant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

A Bilateral Foot Disability

In the April 2015 remand, the Board instructed the AOJ to provide the Veteran with a VA examination to identify any diagnosed bilateral foot disabilities and determine whether any such disability was incurred in service. The examiner was also directed to provide an opinion addressing whether the Veteran's preexisting pes planus disability, noted on his April 1975 enlistment examination report, was aggravated during service.

The Veteran was afforded a VA examination in July 2015. The examiner entered diagnoses of bilateral pes planus, left metatarsalgia, bilateral hallux valgus, bilateral hallux rigidus, and bilateral plantar fasciitis. The examiner opined that condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness, and stated that the rationale for this conclusion was that there was "no evidence to support service aggr[a]vation or problems during or after until 1992 pure speculation."  

However, the examiner's opinion was inadequate. Specifically, the examiner's opinion stated only that there was no evidence to support in-service aggravation. To the extent that the examiner commented on the Veteran's other diagnosed foot disabilities, including metatarsalgia, hallux valgus, hallux rigidus, and plantar fasciitis, his opinion was unclear. This was the basis for the Board's remand (to obtain a more clear and thorough medical opinion).

A VA examiner provided an addendum opinion in August 2016 addressing these matters, and is discussed below.


Pes Planus

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for bilateral pes planus. The Veteran's April 1975 enlistment examination noted the existence of second-degree pes planus. Thus, the presumption of soundness does not apply to the Veteran's claim for this specific disorder, and the threshold question for bilateral pes planus is whether the evidence shows there was an increase in disability during service. 

The Veteran's service treatment records do not indicate the receipt of treatment for his pes planus, and contain no mention of the condition but for the Veteran's April 1975 entrance examination and report of medical history. An April 1980 periodic examination report shows that clinical evaluation of the Veteran's feet was normal. The Veteran chose not to undergo an examination at separation. 

Employment medical records, dated from 1992 to 2001, do not show complaints of or treatment for pes planus. In September 1998, the Veteran submitted claims for service connection for asthma and a dental disability. 

In his June 2011 Notice of Disagreement, the Veteran stated that the constant drilling, marching, long marches, formations, physical training, and running in the military aggravated his condition, and that he was not offered or given any foot supports. 

Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a layperson is competent to identify a simple condition such as a broken leg). 

The Veteran's statement that his feet grew worse in service is entitled to some weight. However, the Veteran's more recent assertions are outweighed by other evidence of record, including the April 1980 periodic medical examination, which showed that the Veteran's feet were clinically normal. This examination was performed during service, which allows the Board to accord high probative value to these clinical findings, since they were made while the Veteran was in service.  Additionally, the service treatment records show the Veteran was seen on several occasions for a variety of complaints, including treatment for episodic shortness of breath in June 1977, for back pain in January 1979, for an upper respiratory infection in February 1979, and a groin injury in March 1979. Had the Veteran's pes planus increased in disability as he suggests, it is reasonable to conclude that the Veteran would have sought care for his feet; however, the records show no such request on the part of the Veteran. The Board affords more probative weight to the in-service records than the Veteran's recent lay assertions, and finds that the evidence does not show the Veteran's pes planus increased in disability. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

Further supporting this conclusion is the fact that when the Veteran first submitted VA claims for service connection in 1998, he did not include a claim for service connection for a bilateral foot disability. Instead, he claimed service connection for asthma and a dental disability, both of which he claimed had their onset in service. Thus, at that time, the Veteran was attributing specific disabilities to service.  These claims were submitted more than 10 years after service, and it is reasonable to conclude that had the Veteran's feet been bothering him for all these years, he would have included a claim for service connection for the bilateral pes planus.

Additionally, the medical records obtained from the Veteran's employer are dated from 1992 to 2001, and while they show treatment for other disabilities, they do not show treatment for bilateral pes planus, which is consistent with the service treatment records and the Veteran's failure to include a claim for service connection for bilateral pes planus in 1998. These records tend to show that the Veteran's pes planus was not causing problems sufficient enough to cause him to seek medical treatment or compensation benefits. 

While the presumption of aggravation was not implicated for the reasons stated above, a VA examiner, in an August 2016 opinion, concluded that it was less likely than not that the Veteran's claimed pre-existing pes planus foot disorder was aggravated by military service because of the lack of any, objective medically-based, clinical evidence of progression of pes planus architecture, to include residuals and development of secondary manifestation of excessive pronation consistent with the biomechanical dysfunction of flat feet, to include the acquired metatarsalgia, plantar fasciitis and hallux valgus/rigid and/or lay statement complaints of foot pain while on active duty. 

Accordingly, based upon all the facts discussed above, the presumption of aggravation is not for application, and service connection, based on aggravation, for bilateral pes planus is denied.

Other foot disabilities

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for left metatarsalgia, bilateral hallux valgus, bilateral hallux rigidus, and bilateral plantar fasciitis. The Veteran has not contended that these other foot disabilities were incurred in service, and the service treatment records do not show diagnoses of these foot disabilities. However, what the competent evidence shows is that Veteran's bilateral pes planus caused the left metatarsalgia, bilateral hallux valgus, bilateral hallux rigidus, and bilateral plantar fasciitis. For example, in the August 2016 addendum opinion, the examiner wrote that pes planus foot architecture functions with changes in pronation throughout the gait cycle secondary to an unlocking of the subtalar and midtarsal joints of the rear foot and midfoot complex. She explained:

Furthermore, hallux abductovalgus positioning of the first metatarsophalangeal joints are structural changes in the architecture of the foot related to pronatory forces. Specifically, the pes planus foot construction functions with abnormal (increase) in pronation that directly results in an unlocking of the rear foot and midfoot. This unlocking motion results in excessive forefoot motion at midstance and propulsion that results in a jamming of the first metatarsophalangeal joint and compresses the heads of the metatarsal against the deep interdigital nerves. Over time, it is the excessive pronation in gait that results in the acquired bunion, 1st metatarsophalangeal degenerative joint disease as well as increasing force across the metatarsal head that result in metatarsalgia (Root, Merton. Weed, John, Orien, William. Normal and Abnormal Function of the Foot. Clinical Biomechanics Corporation. 1977).

The examiner concluded that it was at least as likely as not that a natural and normal progression towards an acquired metatarsalgia, plantar fasciitis and hallux valgus/rigidus were seen within the pes planus construct with uncontrolled pronation.

Thus, the examiner attributed these other foot disabilities to the bilateral pes planus, which, as determined above, has been determined to not be related to service. Accordingly, service connection for disabilities caused by a non-service-connected disability must also be denied.

Accordingly, the Board finds that the claim for service connection for a bilateral foot disability, to include bilateral pes planus, left metatarsalgia, bilateral hallux valgus, bilateral hallux rigidus, and bilateral plantar fasciitis, must be denied. As the preponderance of the evidence is against the claim, the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, supra.



ORDER

Entitlement to service connection for a bilateral foot disability, is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


